Citation Nr: 1431986	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the gingiva and mandible, including as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  He died in May 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for the claimed disability.

The appellant and the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in August 2011.

Regrettably, the Veteran died in May 2013 during the pendency of his appeal.  In September 2013, the Board dismissed the current appeal, while noting that an eligible person may nonetheless file a request to be substituted as the appellant for the purpose of processing the claim to completion.  Here, the Veteran's surviving spouse substituted herself as the appellant in August 2013 pursuant to 38 U.S.C.A. § 5121A.

A portion of the relevant records are contained in the Virtual VA system.  Any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

Squamous cell carcinoma of the gingiva and mandible is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the gingiva and mandible have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107, 5121A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither he nor the appellant has alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA also obtained advisory opinions from the Director of Compensation and Pension (C&P) addressing the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran and appellant testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, the Veteran's VA and private treatment records clearly reflect a diagnosis of squamous cell carcinoma of the gingiva and mandible during the appeal period.  Therefore, element (1) for service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence of a disease, service treatment records do not reflect any complaints, treatment, or diagnoses related to squamous cell carcinoma, oral cancer, or other similar condition.  Nevertheless, the Veteran has asserted that he was exposed to Agent Orange herbicide during his period of service, and this exposure has been acknowledged by the RO.  See April 2009 Rating Decision.  This exposure satisfies element (2).

With respect to element (3), a nexus between the in-service exposure and the current disability, regulations provide that if the Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202-53216 (August 31, 2010).  However, neither squamous cell carcinoma nor oral cancers of the gingiva or mandible are among the conditions listed as presumed to be associated with herbicide exposure.  Although there is some indication that the Veteran's lymph nodes were also implicated, he was not diagnosed with lymphocytic leukemia, one of the listed presumptive conditions.

Indeed, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  More recently, the Secretary has specifically determined that squamous cell cancer, cancers of the oral cavity, and bone cancer are not entitled to presumptive service connection based on exposure to herbicides.  79 Fed. Reg. 20,308, 20,312 (Apr. 11, 2014).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To that end, the Veteran had previously submitted a number of private medical opinions in support of his claim.  These opinions are dated from August 2008 through April 2011.  All of these opinions identified the dioxin in Agent Orange as a carcinogen, and attributed the Veteran's squamous cell carcinoma to his dioxin exposure.

Some noted that the Veteran did not have a positive history for any of the other risk factors for squamous cell carcinoma of the head or neck region, such as smoking, heavy alcohol consumption, or human papilloma virus.  See August 2008 opinion for Dr. C.S.; January 2010 opinion of Dr. C.S.  See also September 2008 opinion of Dr. J.P.K.; February 2010 opinion of Dr. J.P.K.

One physician who provided several opinions stated that he was a Navy physician during the Vietnam War, and had seen several cases in his 40 years of practice of individuals exposed to dioxin who developed resulting malignancies.  See March 2011 opinion of Dr. R.D.M.

As part of her opinion, the Veteran's dentist, Dr. K.Q.H., included a copy of a May 1990 VA report to the Secretary on the association between adverse health effects and exposure to Agent Orange.  Dr. C.S. included a 2004 National Academy of Sciences (NAS) report on dioxin reassessment.

Unfortunately, this evidence does not establish that it is at least as likely as not that the Veteran's squamous cell carcinoma is etiologically related to his herbicide exposure in service.  As noted above, the Secretary has determined that there is no positive association between exposure to herbicides and squamous cell carcinoma.  This determination was affirmed in a February 2009 opinion from VA's Chief of Public Health and Environmental Hazards, and a December 2010 opinion from VA's Director of Radiation and Physical Exposures Service.

The private opinions in this case identify dioxin as a carcinogen.  This fact is already known and contemplated within the applicable regulations.  These opinions do not, however, provide any basis to refute the Secretary's determination that there is no association between herbicides and squamous cell carcinoma.

Dr. R.D.M. stated that in his experience as a Navy physician during the Vietnam War, and in his 40 years of practice, he had seen individuals exposed to dioxin who developed resulting malignancies.  Again, VA acknowledges that herbicide exposure does result in certain cancers and malignancies.  However, Dr. R.D.M.'s opinions do not provide any basis to support a more specific association between such exposure and the squamous cell carcinoma diagnosed in this case, or to rebut the Secretary's finding of no such association based on multiple reports from the NAS.

A thorough review of the 2004 NAS treatise evidence submitted in conjunction with one of these opinions does not reveal any findings or statements that address that specific association, and indeed such finding would be in contradiction with the other NAS reports generated as part of the Secretary's review.  

Notably, the May 1990 VA report submitted by Dr. K.Q.H. concludes by stating "with a high degree of confidence" that bone cancer is at least as likely as not caused by dioxin exposure in humans.  The Board acknowledges the link this evidence purports to establish between the Veteran's cancer of the mandible with herbicide exposure.  However, it must also be acknowledged that this report was generated for the Secretary of VA in May 1990.  Since that time, as noted above, the Secretary has not included bone cancer to the conditions with a positive association to herbicides.  The Secretary had the content of this report available, but in conjunction with the NAS, has convincingly reached conclusions contrary to those of the report.  The Board is bound by VA regulations and the instructions of the Secretary.  38 U.S.C.A. § 7104(c) (West 2002); see also Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) (holding that where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases).

The preponderance of the evidence is against finding that the Veteran had squamous cell carcinoma of the gingiva and mandible etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for squamous cell carcinoma of the gingiva and mandible is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


